DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/1/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The title of the invention is not descriptive as it is too broad or generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 4 change “from” to - - from the group of - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites sputtering a “generally-used” aluminum oxide film.  The phrase “generally-used” in claim 6 renders the claim indefinite. The term “generally-used” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Generally-used” in one period of time may differ from that in a different period of time.  Thus, the metes and bounds of the phrasing “generally-used aluminum oxide” are unclear.
Claim 7 recites, “A semiconductor manufacturing device used in the semiconductor manufacturing method recited in claim 1, comprising…”
As written, the claim appears to be an independent manufacturing device or apparatus claim that depends on a method claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
It is unclear if claim 7 was intended as a solely apparatus claim and the preamble “used in the semiconductor manufacturing method” was merely intended as an intended use.  (Suggested language: “7. “A semiconductor manufacturing device comprising a jig…”).
Alternatively, the claim could be interpreted as a dependent claim that limits the method of claim 1 to a specific manufacturing device.  (Suggested language: “7. The semiconductor manufacturing method as set forth in claim 1 comprising using a semiconductor manufacturing device comprising a jig...”).  For the purposes of examination, the examiner has interpreted claim 7 using the latter interpretation.  However, appropriate correction and/or clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashizawa (WO 2018/225855 A1; references to National Stage application U.S. 2020/0135494 A1 as English translation).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 
Regarding claim 1, Ashizawa discloses a method comprising the steps of:
(a) Positioning an anode (103, Fig. 1) in a first end of a base material (102, Fig. 1) and a cathode (101a, Fig. 1) in a second end of the base material, the base material containing an aluminum oxide ([0064], [0066]), the anode causing an oxidation reaction, the cathode causing a reduction reaction ([0094]);
(b) Heating the base material to melt the base material in a state where the anode is in contact with the first end of the base material and the cathode is in contact with the second end of the base material ([0094]);
(c) Causing a current to flow between the anode and the cathode to cause a molten salt electrolysis reaction for a whole of or a part of a period in which the base material is at least partially melted ([0066]; [0094]); and
After the step (c), (d) cooling the base material to form a p-type aluminum oxide semiconductor layer and/or an n-type aluminum oxide semiconductor layer ([0095]-[0096]).
Regarding claim 3, Ashizawa discloses the anode (103, Fig. 1) is made of aluminum or an aluminum alloy, and the cathode (101a, Fig. 1) is made of platinum or a metal whose surface is at least partially covered with platinum ([0066]).
Regarding claim 4, Ashizawa discloses the anode (103, Fig. 1) is made of platinum or a metal whose surface is at least partially covered with platinum, and the cathode (101a, Fig. 1) is made of aluminum or an aluminum alloy ([0066]).
Regarding claim 5, Ashizawa discloses the base material (102, Fig. 1) is formed of a plate-shaped material ([0064]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        2/11/2022